Exhibit 10

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of February 26, 2008, by
and among EASTERN INSURANCE HOLDINGS, INC., a Pennsylvania corporation
(“Buyer”), Northaven Partners, L.P (“Northaven”); Northaven Partners II, L.P
(“Northaven II”). ; Northaven Partners III, L.P. (“Northaven III”); and
Northaven Offshore, Ltd. (“Offshore”) (collectively, the “Sellers”).

WITNESSETH:

WHEREAS, on this date the Sellers collectively own approximately 1,015,215
shares of common stock of the Buyer;

WHEREAS, Sellers desire to sell and transfer to Buyer, and Buyer desires to
purchase from Sellers, 500,000 shares of Buyer’s common stock (the “Shares”) on
the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the representations, warranties, promises,
covenants, and agreements hereinafter contained and intending to be legally
bound, the parties hereby agree as follows:

1. SALE AND TRANSFER OF SHARES; CLOSING

1.1 Shares

Subject to the terms and conditions of this Agreement, at the Closing, each
Seller will sell and transfer to Buyer, and Buyer will purchase from each Seller
the Shares as follows:

 

  •  

Northaven. – 258,157;

 

  •  

Northaven II – 39,961;

 

  •  

Northaven III – 188,036; and

 

  •  

Offshore – 13,846.

1.2 Purchase Price

(a) The purchase price (the “Purchase Price”) for the Shares will be $8,250,000,
such Purchase Price to be allocated proportionally among the Sellers based upon
their Share ownership.

1.3 Closing

The purchase and sale of the Shares (the “Closing”) provided for in this
Agreement will take place by use of the mail, express delivery service and wire
transfer and shall occur within three business days after the date of this
Agreement.



--------------------------------------------------------------------------------

1.4 Closing Obligations

At the Closing:

(a) Sellers will deliver (or cause to be delivered) to Buyer certificates
representing the Shares, duly endorsed by Sellers, as applicable (or accompanied
by duly executed stock powers) or alternatively shall direct the transfer agent
for Buyer to transfer the Shares on its book and records to Buyer;

(b) Buyer will deliver (or cause to be delivered) to Sellers the Purchase Price
in immediately available funds by wire transfer to accounts specified by the
Sellers;

2. REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers jointly and severally represent and warrant to Buyer as follows:

2.1 Organization and Good Standing

(a) Each Seller is a duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation, with full power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under this Agreement.

2.2 Authority, No Conflict

(a) This Agreement constitutes the legal, valid, and binding obligation of
Sellers, enforceable against Sellers in accordance with its terms, except as
such enforceability may be limited by laws regarding bankruptcy, insolvency and
other creditors’ rights, and by principles of equity. Sellers have the absolute
and unrestricted right, power, authority, and capacity to execute and deliver
this Agreement and to perform their obligations under this Agreement.

(b) Neither the execution nor delivery of this Agreement nor the consummation or
performance of any of the transactions contemplated hereby will, directly or
indirectly (with or without notice or lapse of time):

(i) contravene, conflict with, or result in a violation of (A) any provision of
the organizational documents of any Seller, or (B) any resolutions adopted by
the governing body or general partner of any Seller; or

(ii) result in the imposition or creation of any encumbrance upon or with
respect to any of the Shares.

2.3 Title; Capitalization. Each Seller is the record and beneficial owner and
holder of the Shares it proposes to sell hereunder, free and clear of all liens
and encumbrances.



--------------------------------------------------------------------------------

3. DIRECTION TO AMERICAN STOCK TRANSFER COMPANY

3.1 Transfer of Shares. Delivery to American Stock Transfer & Trust Company, as
transfer agent for the Buyer, of an executed copy of this Agreement, together
with an opinion of counsel to the Buyer pursuant to Rules 144 and 145
promulgated under the Securities Act of 1933, as amended, shall constitute the
express direction of the parties to American Stock Transfer & Trust Company to
make the transfers of the Shares on its books and records from each Seller to
Buyer in the amount set forth opposite its name in Section 1.1

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

EASTERN INSURANCE HOLDINGS, INC. By  

/s/ Kevin M. Shook

Name:   Kevin M. Shook Title:   Chief Financial Officer NORTHAVEN PARTNERS, L.P.
By  

/s/ Paul Burke

Name:   Paul Burke Title:   Member of the LP NORTHAVEN PARTNERS II, L.P. By  

/s/ Paul Burke

Name:   Paul Burke Title:   Member of the LP NORTHAVEN PARTNERS III, L.P. By  

/s/ Paul Burke

Name:   Paul Burke Title:   Member of the LP NORTHAVEN OFFSHORE, LTD. By  

/s/ Paul Burke

Name:   Paul Burke Title:   Director